internal_revenue_service number release date index number -------------------------- -------------------------------------------------- --------------------------------------- ------------------------ -------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-166160-04 date september ----------------------------------------------------- ---------------------------- ------------------------------------------------------------------------------------------ ------------------------------------- ---------------------------------------------------------------- --------------------- ------------------- ----- ------- ------------------------------------------------------ ------------------------------------- ------------ ----------------- ----------------------------------------------------------------------------------------- legend taxpayer decedent trust ------------------------------------------------------------------------------------------------------------------ foundation charitable_trust date date x y location parcel state state court --------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- state law dear --------------------- this is in response to your letter dated date and other correspondence submitted on your behalf by your authorized representative ---------------------------------------------- plr-166160-04 concerning the federal tax consequences of the proposed division of trust into trust and trust and the subsequent termination of trust the facts and representations submitted are summarized as follows decedent died on date survived by his wife taxpayer more than nine months have elapsed since date prior to his death decedent created trust which became irrevocable on date pursuant to the terms of trust upon the death of decedent the property of trust was held in a separate trust known as the marital trust for the benefit of taxpayer pursuant to article iv of trust taxpayer is the sole income_beneficiary of trust and is to receive all the net_income in quarterly or more frequent installments taxpayer has the unrestricted use and exclusive enjoyment during her lifetime of all real and personal tangible_property held by trust upon the death of taxpayer the remaining trust assets are to be distributed to foundation free and clear of trusts for its general charitable purposes taxpayer is the current successor trustee of trust the principal of trust currently includes certain tracts or parcels of improved and unimproved real_property of approximately x acres in location state in the trust or may disclaim any portion of such interest the disclaimer must be in writing and delivered to the trustees if the disclaimer is not a qualified_interest pursuant to sec_2518 then the disclaimed interest will be disposed of and the provisions of trust which relate to the disclaimed interest will be administered as though taxpayer died at the time the disclaimer was delivered to the trustee article vi of trust provides that taxpayer may at any time disclaim any interest prior to decedent’s death decedent formed foundation a state nonprofit corporation that is classified within the meaning of sec_170 sec_501 sec_2055 and sec_2522 taxpayer is the president chairman and sole director of foundation on date foundation as settlor established charitable_trust charitable_trust is a state charitable_trust that is described in sec_170 sec_501 sec_2055 and sec_2522 taxpayer and nine other individuals are the trustees of charitable_trust pursuant to article v paragraph h of the charitable_trust instrument taxpayer has the right to make the final_decision regarding all issues relating to the administration of charitable_trust including but not limited to all issues relating to the activities operations and programs described therein and the making of expenditures and distributions from charitable_trust pursuant to article viii paragraph b the trustees have the power to sell or otherwise dispose_of any property owned by charitable_trust however this power is limited with respect to certain property not relevant to this ruling form_706 filed for the decedent’s estate the executors elected under sec_2056 to treat the entire value of the property held by trust at the decedent’s death as passing from the decedent to the taxpayer for which an estate_tax_marital_deduction was allowed under sec_2056 on the united_states estate and generation-skipping_transfer_tax return plr-166160-04 on date foundation irrevocably assigned its remainder_interest in trust to charitable_trust consequently upon taxpayer’s death the remaining assets of trust will be distributed to charitable_trust taxpayer as the income_beneficiary of trust and as the trustee of charitable_trust proposes to file a petition with court to enter an order to divide trust into two separate and distinct successor trusts to be known as trust and trust each trust is to be administered governed and distributed in accordance with the terms and conditions of the original trust the court order to divide trust into trust and trust will be specifically conditioned upon a favorable tax ruling from the internal_revenue_service irs upon the division of trust into trust and trust an unimproved parcel of real_property parcel currently owned by trust consisting of y acres will be transferred to trust by conveyance and assignment trust will continue to hold all of the other assets currently owned by trust after the division of trust taxpayer proposes to disclaim her entire_interest in trust pursuant to the terms of article vi of trust accordingly trust will terminate as a result of taxpayer’s disclaimer of her entire_interest in trust and parcel will be transferred to charitable_trust trust into two or more separate trusts upon such terms and conditions and with such notice as it may direct state law provides that a court may for cause shown authorize the division of a you have requested the following rulings the division of trust into two separate and distinct trusts trust and trust will not adversely affect the availability of the estate_tax_marital_deduction by the decedent’s estate the election under sec_2056 with respect to trust nor the status of the property held by the two successor trusts as qualified_terminable_interest_property upon taxpayer’s disclaimer of her entire_interest in trust taxpayer will not be deemed to have made a transfer for gift_tax purposes of any property of trust under sec_2511 and sec_2519 and therefore there is no transfer by taxpayer of any property in trust by gift under sec_2501 as a result of taxpayer’s disclaimer of her entire_interest in trust upon taxpayer’s disclaimer of her entire_interest in trust any transfer for gift_tax purposes of any property in trust that would otherwise result under sec_2511 and sec_2519 is incomplete because of taxpayer’s position as trustee of charitable_trust and therefore there is no transfer of any property in trust by gift under sec_2501 as a result of taxpayer’s disclaimer of her entire_interest in trust plr-166160-04 the value of the property transferred from trust to charitable_trust as a result of taxpayer’s disclaimer of her entire_interest in trust will be included in taxpayer’s gross_estate under sec_2036 taxpayer will be entitled to a charitable estate_tax deduction under sec_2055 for the value of the property included in her gross_estate under sec_2036 as a result of the disclaimer of her entire_interest in trust the value of the property in trust will be included in taxpayer’s gross_estate under sec_2044 a for value of the property in trust included in her gross_estate under sec_2044 taxpayer will be entitled to a charitable estate_tax deduction under section the division of trust into trust and trust and the funding of trust and trust on a non-pro rata basis will not cause trust to realize gain_or_loss under sec_1001 neither taxpayer’s disclaimer of her entire_interest in trust the transfer of parcel in trust to charitable_trust nor the ownership of the property by charitable_trust of the property transferred from trust as a result of taxpayer’s disclaimer will result in an act of self-dealing under sec_4941 rulings sec_2501 provides that a tax is imposed on the transfer of property by gift by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete and subject_to the gift_tax when the donor has so parted with dominion and control_over the property transferred as to leave in the donor no power to change its disposition whether for the donor’s own benefit or for the benefit of another sec_25_2511-2 provides in part that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves sec_25_2511-2 provides that a donor is considered to have a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property such as a trustee plr-166160-04 sec_2519 provides that for gift and estate_tax purposes any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies shall be treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that the section applies to any property if a deduction was allowed with respect to the transfer of the property to the donor under sec_2056 sec_25_2519-1 provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of the estate and gift_tax as transferring all interests in property other than the qualifying_income interest sec_2056 provides that the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse under sec_2056 if an interest passing to the surviving_spouse will terminate no deduction shall be allowed with respect to such interest if after termination of the spouse’s interest an interest in the property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of the spouse sec_2056 provides that qualified_terminable_interest_property qtip for purposes of sec_2056 shall be treated as passing to the surviving_spouse and no part of the property shall be treated as passing to any person other than the surviving_spouse in general under sec_2056 qualified_terminable_interest_property is property that passes from the decedent in which the spouse receives a qualifying_income_interest_for_life defined in sec_2056 and with respect to which the executor makes an election to treat the property as qtip sec_2044 provides that the value of the gross_estate includes the value of any property described in sec_2044 in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of the property to the decedent under sec_2056 sec_2036 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which the decedent has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the plr-166160-04 possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom in revrul_72_552 1972_2_cb_525 the decedent who was the president and director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation’s funds for charitable purposes the ruling held that due to the president’s right in conjunction with others to designate the entities that shall possess or enjoy the properties transferred to the corporation the property transferred by the president to the corporation was included in the president’s gross_estate at his death under sec_2036 sec_2055 provides in part that for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable educational and certain other purposes in this case upon decedent’s death the entire property held by trust was treated as qualified_terminable_interest_property and a marital estate_tax deduction under sec_2056 was allowed by the irs taxpayer is the sole income_beneficiary of trust and is to receive all the net_income in quarterly or more frequent installments under the proposed transaction the resultant successor trusts trust and trust will each be administered governed and distributed in accordance with the terms and conditions of the original trust accordingly the division of trust into two separate and distinct trusts trust and trust will not adversely affect the availability of the estate_tax_marital_deduction by the decedent’s estate the election under sec_2056 with respect to trust nor the status of the property held by the two successor trusts as qualified_terminable_interest_property as making a transfer of her interest in trust under sec_2511 and a disposition of her qualifying_income interest under sec_2519 such that taxpayer is also treated as making a transfer of the remainder_interest in the trust corpus consisting of parcel however in accordance with article vi of trust as a result of taxpayer’s disclaimer parcel will pass to charitable_trust taxpayer is a trustee of charitable_trust and under the terms of charitable_trust has the right to make the final_decision regarding all issues relating to the administration of charitable_trust including the power to direct expenditures and distributions for charitable purposes therefore taxpayer’s proposed disclaimer of her interest in trust constitutes an incomplete_gift for purposes of sec_2511 similarly taxpayer’s transfer under sec_2519 also constitutes an incomplete_gift see revrul_72_552 accordingly taxpayer will not be treated as making a completed_gift subject_to gift_tax under sec_2501 as a result of the disclaimer as a result of taxpayer’s disclaimer of her interest in trust taxpayer is treated we further conclude that assuming taxpayer retains her powers over the plr-166160-04 transferred property until her death the value of the property transferred from trust to charitable_trust as a result of taxpayer’s disclaimer will be included in taxpayer’s gross_estate under sec_2036 revrul_72_552 see also sec_25 g example and example taxpayer’s estate will be entitled to an estate_tax charitable deduction under sec_2055 for the value of the property included her gross_estate under sec_2036 as a result of her disclaimer of her entire_interest in trust sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings moreover upon taxpayer’s disclaimer of her entire_interest in trust taxpayer will not be deemed to have made a transfer for gift_tax purposes of any property of trust under sec_2511 and sec_2519 and therefore there is no transfer by taxpayer of any property in trust by gift under sec_2501 as a result of taxpayer’s disclaimer of her entire_interest in trust thus upon her death the value of the property in trust will be included in taxpayer’s gross_estate under sec_2044 taxpayer will be entitled to a charitable estate_tax deduction under sec_2055 for the value of the property in trust included in her gross_estate under sec_2044 ruling in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 sec_1001 states that the amount_realized from the sale_or_other_disposition plr-166160-04 499_us_554 concerns the issue of whether a sale_or_exchange that has taken place results in the realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the court in cottage savings concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the internal_revenue_code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of trust and trust will not differ materially from their interests in trust in the proposed transaction trust will be divided but the beneficiaries’ interests in the property will not change in_kind or extent and no interests will be created all of the provisions of trust will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by the beneficiaries or the trusts on the partition for purposes of sec_1001 ruling in the present case provided that court approves the petition for division it is sec_4941 in part imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person the tax is imposed on the disqualified_person and in certain situations a tax is also imposed on the foundation_manager s participating in the act or acts sec_4946 states in part that the term disqualified_person means with sec_4941 includes in the definition of self-dealing any direct or indirect transfer to or use for the benefit of a disqualified_person of the income or assets of a private_foundation respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of-- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a plr-166160-04 member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations provides in general that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 for purposes of this section it is immaterial whether the transaction results in a benefit or a detriment to the private_foundation sec_53_4941_d_-2 provides that an exception to the prohibited use of foundation assets applies where a disqualified_person receives only an incidental or tenuous benefit from the use by a private_foundation of its income or assets taxpayer is a disqualified_person within the meaning of sec_4946 and d taxpayer will receive no consideration in connection with the proposed transaction and will have no private use or ownership of parcel in trust after the transfer to charitable_trust all of the property in trust will be used exclusively by charitable_trust in furtherance of its charitable purposes and activities accordingly neither the taxpayer's disclaimer nor the transfer of parcel nor the ownership of parcel by charitable_trust will result in an act of self-dealing within the meaning of sec_4941 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-166160-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george l masnik branch chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
